Ex parte Quayle
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Incorporation by Reference
The examiner acknowledges that this application incorporates by reference International PCT application PCT/US2019/016556.  All of the material from the above listed application which is essential to the claimed design is included herein.  Any material in the above listed application which is not present herein forms no part of the claimed design.

The statement, [This application claims the benefit of provisional application serial number 62/685226 filed June 14, 2018, provisional application serial number 62/658300 filed April 16, 2018, provisional application serial number 62/626320 filed February 5, 2018] is improper and must be deleted. Design patent applications may not claim the benefit of a provisional application under 35 U.S.C. 119(e).  See 35 U.S.C. 172 and 37 CFR 1.78 (a)(4).  Accordingly, applicant's claim to benefit is DENIED.  Applicant must delete the reference to the prior provisional application at each occurrence in the application papers. Also, because it cannot claim priority to the earlier filed application, it may not be incorporated by reference and thus the portion of the incorporation by reference statement refereeing to the provisional applications must also be deleted.

Restriction/Election
Applicant’s 12/28/2020 election of Group VI (Emb. 11, Figs. 1k-8k) and accompanying amendments is acknowledged. Applicant's election does not indicate whether the election was made with or without traverse, but as no arguments to the restriction requirement were advanced, it is considered a response without traverse. See MPEP 818.01. Groups 1-5, 7 (Embs. 1-10, 12, Figs. 1A-10J, 1L-8L) are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being for the nonelected design.


Objections
Title
The title is objected to due to the following:
According to In re Schnell (8 USPQ 19 [CCPA 1931]), it is required that a design be embodied in or applied to (or both embodied in and applied to) an article. The title should identify the article of manufacture that the design is embodied in or applied to. In this case, "Blender Bullet" appears to refer to a marketing term and not to the article per se.

In view of the above, a title that is clearly indicative of the invention to which the claim is directed is suggested, for example:
-- Mixer for Bottle--
or another appropriate title that accurately describes the claimed invention. The title must be amended throughout the application, original oath or declaration excepted.	


Specification
The specification is objected to due to the following:
Descriptions of the figures are not required to be written in any particular format, however, they must describe the views of the drawing clearly and accurately. (MPEP 1503.01 (II) and 1504.01(b)). Therefore:
Because there are no descriptions included for Figs. 7 and 8
To correctly describe the direction of the views, based on Fig. 5 being a front view
the figure descriptions should be amended to read:
--FIG. 1 is an upper perspective view of a [insert amended title], showing my new design;
FIG. 2 is a right side elevation view thereof;
FIG. 3 is a left side elevation view thereof;
FIG. 4 is a rear view thereof;
FIG. 5 is a front elevation view thereof;
FIG. 6 is a rear perspective view thereof;
FIG. 7 is a top view thereof; and
FIG. 8 is a bottom view thereof.--


Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).

A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136  but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESSINA L SMITH whose telephone number is (571)272-3137.  The examiner can normally be reached on 9:00-5:00 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. L. S./
Examiner, Art Unit 2913

/DANA K WEILAND/Acting Supervisory Patent Examiner of Art Unit 2925